COASTAL PACIFIC MINING CORPORATION , NE CALGARY, ALBERTA T2E OM3 May 16, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining RE:Coastal Pacific Mining Corporation (the “Company”) Form 20-F for fiscal year ended April 30, 2011 Filed November 15, 2011 File No. – 000-53617 Dear Ms. Jenkins: Further to your letter of April 30, 2012 and our telephone conversation today’s date in regard to the above noted Company filing, we are requesting that you allow us to provide the responses to this comment letter by May 30, 2012. Management has not yet had time to review and respond to all of your comments in regard to this communication, but expects to have all of the requisite comments reviewed and responded to by that date. We note the parties to contact should we have further questions in regard to any of the matters where we require clarification. Thank you. Yours truly, /s/ Joseph Bucci Joseph Bucci President
